Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

	Upon further consideration, the indicated allowability of some claim(s) has been withdrawn.
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15-18, 20, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber 5,119,969 in view of Nobili 5,134,957 (newly cited).
Haber shows a dispensing device which may be considered a "toy", which includes a housing 4 which contains a stack or roll of material 6, with a dispensing aperture 114 (figure 1); a manual drive mechanism 46 which allows a user to rotate a drive wheel or flywheel 48 (column 4, lines 1-4); the drive wheel engages and drives the material through the dispensing aperture (column 2, line 61 to column 3, line 
Haber shows the drive mechanism activated by pushing a plunger 80. Nobili shows that a dispensing device may include a hand crank 13 for activating a drive mechanism. This hand crank may be easier to grasp and turn, so would be an obvious substitution for the plunger shown by Haber.
Haber also discloses the features of claims 11, 13 (column 3, lines 22-29); and claims 15-18 (column 3, lines 44-52); and claims 20, 21 (column 4, lines 17-42).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber 5,119,969 in view of Nobili 5,134,957 as applied to claim 10 above, and further in view of Moody 7,845,515 (newly cited).
Haber shows a dispenser for a material 6; it may be desired to dispense materials of different sizes. For example, Moody shows that a dispenser may include a housing, and an adaptor 40 to dispense materials of different sizes (column 3, lines 52-67). This adapter would be an obvious addition to the dispenser shown by Haber.


Claims 3, 4, 6-9, & 14 are allowed.
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711